| iLANDRIEU, Judge,
concurring.
La. Code Civ. Proc. art. 2338 B protects the seizing creditor by prohibiting the Sheriff from selling the property for less than the creditor’s writ, plus costs, where the creditor fails to appear at the sale. It does not require the Sheriff to proceed with the sale.
The only question before us, therefore, is “Did the Sheriff have legal justification for cancelling the sale?”
It is a long established policy of the Civil Sheriff for the Parish of Orleans to require a seizing creditor to advance costs and provide a “payout letter” in advance of the sale. In lieu of the “payout letter,” the creditor may appear at the sale personally or through a legal representative and provide the Sheriff with the required information before the actual sale. Here, the seizing creditor satisfied none of these requirements. Nor did he advise the Sheriff that he did not intend to comply with the policy before he put into motion the seizure and sale of the property.